 Case 19-01720           Doc 11    Filed 01/16/20 Entered 01/16/20 10:49:41          Desc Main
                                     Document     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                                   )       CHAPTER 7
                                                         )
Brett Michael Arensdorf                                  )       CASE NO. 19-01720
Pamela Kay Arensdorf                                     )
                                                         )       APPLICATION FOR APPROVAL
            Debtor(s).                                   )       OF EMPLOYMENT OF
                                                         )       ATTORNEY OR ACCOUNTANT:
                                                         )       RECOMMENDATION AND
                                                         )       ORDER


         1. Applicant is the Trustee in this case.

         2. Applicant believes that the employment of an attorney is necessary to represent or

         assist Trustee in carrying out the Trustee’s duties as follows:

         The services of an attorney will be necessary to represent the Trustee and the Bankruptcy
         Estate’s interest in investigating and pursuing an annuity claimed exempt, and to carry
         out such other legal services as the Trustee deems necessary and in the best interests of
         the bankruptcy estate.

         3. Stephen B. Larson, and Simmons Perrine Moyer Bergman PLC, 115 3rd Street SE,

         Suite 1200, Cedar Rapids, IA 52401-1266, is qualified by reason of practice and

         experience to render such representation or assistance.

         4. The compensation will be as follows:

         A contingency fee of Forty percent (40%) of the gross recovery, plus reimbursement of
         out-of-pocket expenses.

         5. Applicant has disclosed to the undersigned that he has the following connections with

         the debtor(s), creditors, or any other parties-in-interest:

         None, except that in other unrelated matters, Simmons Perrine Moyer Bergman PLC has
         been adverse to or represented, Dubuque Bank & Trust, AAMS, Capital One, N.A.,
         Equifax, Experian, Heartland Financial USA, Kohl’s, Mediacom, SYNCB/Sam’s,
         Transunion, MercyOne Dubuque, and Visa all of which are creditors or parties in interest
         in this case but are not the targets of the Applicant’s pursuit. Additionally, Applicant’s
  Case 19-01720       Doc 11     Filed 01/16/20 Entered 01/16/20 10:49:41             Desc Main
                                   Document     Page 2 of 3



       Firm has been adverse to or represented Principal Financial, who might be the custodian
       of the annuity in question, but Applicant reasonably believes “Principal” (the name listed
       on page 4 of the Debtor’s petition in reference to an annuity account) has no role other
       than as a stakeholder and so Applicant reasonably believes it is qualified.

       WHEREFORE, applicant prays that the Court approve such employment by the Trustee.


       Dated:__01.14.20 ____________                 ______/s/ Renee K Hanrahan __________
                                                                  Trustee


                                 RULE 2014(a) VERIFICATION

       I, Stephen B. Larson, of Simmons Perrine Moyer Bergman PLC, 115 3rd Street SE, Suite

1200, Cedar Rapids, IA 52401-1266, named in the foregoing Report, declare under penalty of

perjury that the foregoing is true and correct according to the best of my knowledge and belief.

       Dated: January 14, 2020               SIGNED: /s/ Stephen B. Larson_______________



                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the professional

employment applied for by the trustee be approved for the purpose indicated in the application.

       Dated and Entered:___01.15.20 ____________

                                                     United States Trustee, Region 12


                                                     By:__/s/ Janet G. Reasoner _______

                                                     United States Trustee’s Office
                                                     111 7th Avenue SE, Box 17
                                                     Cedar Rapids IA 52401-2101
                                                     319.364.2211
  Case 19-01720       Doc 11     Filed 01/16/20 Entered 01/16/20 10:49:41    Desc Main
                                   Document     Page 3 of 3




                                              ORDER

       Upon the foregoing Application and Recommendation and for cause shown, and pursuant

to the provisions of Title 11, United States Code, §327, it is

       ORDERED, the professional employment applied for is hereby APPROVED subject to

the limitations provided for by Title 11, United States Code, §328.

       Dated and Entered: _______________________



                                              ____________________________________
                                              UNITED STATES BANKRUPTCY JUDGE
